Citation Nr: 1000708	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for right ankle degenerative joint disease.  

2.  Entitlement to an initial evaluation greater than 10 
percent for left ankle degenerative joint disease.

3.  Entitlement to an initial evaluation greater than 10 
percent for right knee degenerative joint disease.  

4.  Entitlement to an initial evaluation greater than 10 
percent for left knee degenerative joint disease.  

5.  Entitlement to an initial compensable evaluation for 
right calcaneal spur and plantar fasciitis.  

6.  Entitlement to an initial compensable evaluation for left 
calcaneal spur and plantar fasciitis.  

7.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.  

8.  Entitlement to an initial compensable evaluation for 
right hip degenerative joint disease.  

9.  Entitlement to an initial compensable evaluation for 
hypertension.

10.  Entitlement to service connection for a pinched nerve, 
left arm.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
March 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a pinched 
nerve, left arm is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ankle disability is not manifested by 
marked limitation of motion.  

2.  The Veteran's left ankle disability is not manifested by 
marked limitation of motion.  

3.  The Veteran's right knee disability is not manifested by 
knee flexion limited to 30 degrees or extension limited to 15 
degrees; and there is no objective evidence of recurrent 
subluxation or lateral instability.

4.  The Veteran's left knee disability is not manifested by 
knee flexion limited to 30 degrees or extension limited to 15 
degrees; and there is no objective evidence of recurrent 
subluxation or lateral instability.

5.  The overall evidence does not support a finding of 
moderate foot disability or moderate pes planus on the right; 
and objective evidence does not show functional impairment 
due to pain on motion or other factors.  

6.  The overall evidence does not support a finding of 
moderate foot disability or moderate pes planus on the left; 
and objective evidence does not show functional impairment 
due to pain on motion or other factors.  

7.  On VA examination in October 2006, the Veteran had level 
I hearing on the left.  The nonservice-connected right ear is 
assigned a Roman numeral designation of I.  

8.  On VA examination in July 2009, the Veteran had level III 
hearing on the left.  The nonservice-connected right ear is 
assigned a Roman numeral designation of I.  

9.  The Veteran's right hip disability is not manifested by 
compensable limitation of motion; and objective evidence does 
not show functional impairment due to pain on motion or other 
factors.  

10.  Evidence of record does not show diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more; however, the Veteran requires 
continuous medication for control of hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for right ankle degenerative joint disease are not 
met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5003, 5010, 5271 (2009).  

2.  The criteria for an initial evaluation greater than 10 
percent for left ankle degenerative joint disease are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5003, 5010, 5271.  

3.  The criteria for an initial evaluation greater than 10 
percent for right knee degenerative joint disease are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2009).  

4.  The criteria for an initial evaluation greater than 10 
percent for left knee degenerative joint disease are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261.  

5.  The criteria for an initial compensable evaluation for 
right calcaneal spur and plantar fasciitis are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.20, 4.71a, 
Diagnostic Codes 5015, 5276, 5284 (2009).

6.  The criteria for an initial compensable evaluation for 
left calcaneal spur and plantar fasciitis are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.20, 4.71a, 
Diagnostic Codes 5015, 5276, 5284.

7.  The criteria for an initial compensable evaluation for 
left ear hearing loss are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 3.385, 4.85, Diagnostic Code 6100, 4.86 
(2009).  

8.  The criteria for an initial compensable evaluation for 
right hip degenerative joint disease are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Codes 5003, 5010, 5251, 5252, 5253 (2009).  

9.  The criteria for an initial 10 percent evaluation for 
hypertension have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.104, Diagnostic Code 7101 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
inform the claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The Board notes that the "fourth element" of 
the notice requirement, requesting the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, was recently removed from the language of 38 
C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 
2009).  Thus, any error related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claims for higher disability ratings are 
"downstream" issues in that they arose from the initial 
grant of service connection.  Prior to the February 2007 
rating decision, the RO issued a letter in May 2006 that 
advised the Veteran of the evidence necessary to substantiate 
his claims for service connection and of his and VA's 
respective obligations with regard to obtaining evidence.  
This letter also provided information regarding how VA 
assigns disability ratings and effective dates.  

For initial rating claims, where, as here, service connection 
has been granted and the initial rating and effective date 
have been assigned, the claim of service connection has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional § 5103(a) notice.  See Dingess, 19 Vet. 
App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

Notwithstanding, by letter dated in May 2008, the Veteran was 
again provided information regarding how VA assigns 
disability ratings.  This letter also notified the Veteran of 
applicable rating criteria.  The claims were readjudicated in 
the August 2009 SSOC.  

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting with 
procuring relevant records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159.  

The claims file contains the Veteran's service treatment 
records.  The Veteran has not identified additional private 
or VA records that need to be obtained.  

The Veteran was provided VA examinations pertaining to his 
joints and hypertension in October 2006 and June 2009.  
Audiometric examinations were provided in October 2006 and 
July 2009.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability.  On review, the 
October 2006 audiometric examination did not specifically 
address functional impairment related to the Veteran's 
hearing loss.  The July 2009 audiometric examination, 
however, discussed functional impairment related to both 
occupational and daily activities.  On review, the Board 
finds the examinations of record adequate for rating 
purposes, and an additional examination is not warranted with 
regard to the issues decided herein.  

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that currently assigned evaluations do 
not adequately reflect the severity of his disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right and left ankle degenerative joint disease

In February 2007, the RO granted service connection for 
degenerative joint disease of the right and left ankles.  A 
10 percent evaluation was assigned for each ankle under 
Diagnostic Codes 5271-5010.  

In his notice of disagreement and Form 9, the Veteran stated 
that he suffered from pain in his ankles regardless of the 
limitation of motion and that his everyday activities were 
limited by his conditions.  He reported that he cannot 
participate in sports or extended running or walking without 
pain that lasts for several days after such an event.  

Traumatic arthritis, substantiated by x-rays findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

For VA purposes, normal range of motion of the ankle is 
dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2009).  

Pursuant to the rating schedule, a 10 percent evaluation is 
granted for moderate limited motion of the ankle; and a 20 
percent evaluation is granted for marked limited motion of 
the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The words "moderate" and "marked" are not defined in the 
rating schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  See 38 C.F.R. § 
4.6 (2009).

On VA examination in October 2006, the Veteran reported sore 
and weak ankles.  He also reported constant pain, aching in 
nature.  On physical examination, there was guarding of 
movement on both the right and left sides.  Range of motion 
of both right and left ankle joints was dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  Joint function of 
both ankles was additionally limited by fatigue and lack of 
endurance following repetitive use.  Additional limitation 
was reported as zero degrees.  X-rays of both ankles showed 
degenerative arthritic changes.  Diagnosis was degenerative 
joint disease of the bilateral ankle joints.  

On VA examination in June 2009, the Veteran reported various 
symptoms related to his ankles and that he had right ankle 
flare-ups as often as two times a week.  The Veteran denied 
any incapacitation or overall functional impairment related 
to his ankles.  On physical examination, range of motion of 
both ankles was dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  There was no additional degree of 
limitation following repetitive motion.  The examiner noted 
that the Veteran's right and left ankle conditions were 
currently asymptomatic.  

On review, the criteria for an evaluation greater than 10 
percent are not met for either the right or left ankle.  VA 
examinations show full range of motion in the ankles, and the 
disability picture is not consistent with marked limitation 
of motion.  The Board acknowledges the Veteran's reports of 
pain and limited activity; however, objective findings do not 
support a higher evaluation based on functional impairment 
due to pain on motion or other factors.  

The Board has also considered whether a higher evaluation is 
available for either ankle under any additional diagnostic 
codes.  There is no evidence of ankylosis in the ankles or 
subastragalar or tarsal joints, malunion of the os calcis or 
astragalus, and there is no indication the Veteran has 
undergone astragalectomy.  Thus, Diagnostic Codes 5270, 5272, 
5273 and 5274 are not for application.  
 
Right and left knee degenerative joint disease

In February 2007, the RO granted service connection for 
degenerative joint disease of the right and left knees.  A 10 
percent evaluation was assigned for each knee under 
Diagnostic Codes 5260-5010.  

In his notice of disagreement and Form 9, the Veteran 
reported that he suffers from knee pain, regardless of the 
limitation of motion and that his everyday activities were 
limited by his conditions.  He reported that he cannot 
participate in sports or extended running or walking without 
pain that lasts for several days after such an event.  

As noted, degenerative arthritis is rated based on limitation 
of motion.  For VA purposes, normal range of motion of the 
knee joint is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of the leg is evaluated as follows: 
flexion limited to 15 degrees (30 percent); flexion limited 
to 30 degrees (20 percent); flexion limited to 45 degrees (10 
percent); and flexion limited to 60 degrees (0 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg is evaluated as follows: 
extension limited to 45 degrees (50 percent); extension 
limited to 30 degrees (40 percent); extension limited to 20 
degrees (30 percent); extension limited to 15 degrees (20 
percent); extension limited to 10 degrees (10 percent); and 
extension limited to 5 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

On VA examination in October 2006, the Veteran reported 
various symptoms related to his knees.  On physical 
examination, there was crepitus in both the right and left 
knees.  Range of motion in both knees was from 0 degrees 
extension to 140 degrees flexion.  Joint function was 
additionally limited by fatigue, weakness, and lack of 
endurance following repetitive use.  Additional limitation 
was reported as 0 degrees.  X-rays showed degenerative 
arthritic changes in both knees.  

On VA examination in June 2009, the Veteran reported 
continued problems with both knees, to include flare-ups as 
often as 4 times per day.  The Veteran denied any 
incapacitation or overall functional impairment related to 
his knees.  On physical examination, range of motion of the 
right and left knees was from 0 to 140 degrees.  There was no 
additional limitation of motion following repetitive use.  
The examiner noted that the Veteran's right and left knee 
conditions were currently asymptomatic. 

On review, the criteria for an evaluation greater than 10 
percent are not met for either the right knee or left knee.  
VA examinations do not show flexion limited to 30 degrees or 
extension limited to 15 degrees.  The Board acknowledges the 
Veteran's reports of pain and limited activity; however, 
objective findings do not support a higher evaluation based 
on functional impairment due to pain on motion or other 
factors.  

The Board notes that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint, if none of the symptomatology on which each rating is 
based is duplicative or overlapping.  See VAOPGCPREC 9-04 
(2004).  

In this case, the Veteran does not have compensable 
limitation of motion in either knee, and the currently 
assigned 10 percent evaluations appear to be based on x-ray 
findings of arthritis and objective evidence of crepitus and 
additional limitation following repetitive use.  To assign 
separate compensable evaluations for both extension and 
flexion based solely on these findings would constitute 
pyramiding.  See 38 C.F.R. § 4.14 (2009).  

The VA General Counsel has also held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(1997); VAOPGCPREC 9-98 (1998).  Recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
disability rating when slight, a 20 percent disability rating 
when moderate, and a 30 percent disability rating when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

On VA examination in June 2009, the Veteran reported giving 
way in both knees.  The Veteran is competent to report this 
symptom.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  That notwithstanding, the 
Veteran's complaints are not supported by objective evidence 
of record.  That is, ligament stability testing was normal in 
both knees on VA examinations in October 2006 and July 2009.  
Objective evidence does not support a finding of lateral 
instability or recurrent subluxation.   Thus, separate 
evaluations are not warranted.  

The Board has also considered entitlement to evaluations 
greater than 10 percent under Diagnostic Codes 5256 
(ankylosis); 5258 (cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint), and 5262 (impairment of the tibia and fibula).  There 
is no medical evidence of ankylosis in the knee joints, 
dislocated cartilage, or impairment of the tibia and fibula.  
Consequently, these codes are not for application.  





Right and left calcaneal spurs and plantar fasciitis

In February 2007, the RO granted service connection for right 
and left calcaneal spurs and plantar fasciitis.  Each foot 
was assigned a noncompensable evaluation under Diagnostic 
Codes 5284-5015.

In his notice of disagreement and Form 9, the Veteran 
requested higher ratings due to the fact that his disability 
was service connected, the duration of the pain he has 
endured, and x-ray evidence.  He noted that heel pain occurs 
several times a week and at times, the pain causes him to 
limp and be unable to walk for great distances or to run.  

Calcaneal spurs and plantar fasciitis are not specifically 
listed in the rating schedule.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2009).

Under Diagnostic Code 5284, other foot injuries are rated as 
follows: moderate (10 percent); moderately severe (20 
percent); and severe (30 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  Diagnostic Code 5015 pertains to 
"bones, new growths of, benign".  Such disability is rated 
on limitation of motion of affected parts as degenerative 
arthritis.  The Board observes that the rating schedule does 
not contain a diagnostic code specifically addressing 
limitation of motion of the foot.  

On VA examination in October 2006, the Veteran reported pain 
in both feet and heels.  Physical examination of the feet did 
not show any signs of abnormal weight bearing and gait was 
within normal limits.  There was no evidence of tenderness, 
weakness, edema, atrophy or disturbed circulation in either 
foot.  There was no limitation with standing or walking and 
the Veteran did not require any type of support with his 
shoes.  Nonweight bearing x-rays of the right and left feet 
showed calcaneal spurring and arthritis.  

On VA examination in June 2009, the Veteran reported 
continued pain in the feet and heels.  Regarding functional 
impairment, he stated that he had stiffness, pain, and 
discomfort when standing for longer than one hour, and he was 
unable to run or participate in sport activities.  On 
physical examination, gait was within normal limits.  
Examination of the feet did not reveal any signs of abnormal 
weight bearing or breakdown, callosities, or any unusual shoe 
wear pattern.  The Veteran does not require an assistive 
device for ambulation.  There was no evidence of tenderness, 
painful motion, weakness, edema, heat, redness, instability, 
atrophy or disturbed circulation in the right or left foot.  
There was active motion in the metatarsophalangeal joint of 
the right and left great toes.  Alignment of the Achilles 
tendon was normal on the right and the left on weight bearing 
and non-weight bearing.  X-rays (nonweight bearing) of the 
right and left foot were reported as within normal limits.  
The examiner noted that the Veteran's bilateral calcaneal 
spurs and plantar fasciitis were currently asymptomatic.  

On review, the requirements for a compensable evaluation 
pursuant to Diagnostic Code 5284 are not met or more nearly 
approximated.  In making this determination, the Board 
acknowledges the x-ray findings and the Veteran's reports of 
pain and functional impairment.  Objectively, however, the 
Veteran has a normal gait, and there is no evidence of 
painful motion or other impairment that is consistent with 
moderate disability in either foot.  

The Board acknowledges that examinations showed no evidence 
of pes planus, but notes that due to similar symptomatology, 
plantar fasciitis may be evaluated as analogous to pes planus 
(flat feet).  Acquired flatfoot is evaluated as follows: 
mild, symptoms relieved by built-up shoe or arch support (0 
percent); moderate, weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral (10 
percent); severe, objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities (bilateral, 30 percent; unilateral, 20 percent); 
and pronounced, marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances (bilateral, 50 
percent; unilateral, 30 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

On review, the overall evidence also does not support a 
finding of moderate pes planus in either foot.  The Veteran 
does not require shoe inserts and alignment of the Achilles 
was normal on both weight bearing and nonweight bearing in 
both feet.  The Board has again considered the Veteran's 
reports of pain, but objectively, there was no evidence of 
pain on manipulation or use of the feet on VA examination.  
There is no basis for assigning a compensable evaluation 
based on functional impairment due to pain on motion or other 
factors.  

The Board has also considered entitlement to a compensable 
evaluation under Diagnostic Codes 5277 (weak foot), 5278 
(claw foot), 5279 (metatarsalgia (Morton's disease)), 5280 
(hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), 
and 5283 (malunion or nonunion of tarsal or metatarsal 
bones).  There is no medical evidence of weak foot, claw 
foot, metatarsalgia, hallux valgus, hallux rigidus, hammer 
toe, or malunion/nonunion of the tarsal or metatarsal bones 
and on review, an analogous rating pursuant to any of these 
codes is not warranted.  

Left ear hearing loss

In February 2007, the RO granted service connection for left 
ear hearing loss and assigned a noncompensable evaluation.  

In his notice of disagreement and Form 9, the Veteran argued 
that this condition affects him every day and he has to ask 
people to repeat things multiple times.  He also reported 
that he has difficulty distinguishing what they are saying, 
even if he hears them volume wise.  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  Puretone threshold average is the sum of 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz 
divided by four.  To evaluate the degree of disability of 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f).

On VA examination in October 2006, the Veteran reported 
difficulty understanding speech in many situations.  Puretone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
25
LEFT
50
35
10
20
15

Puretone threshold average was 22.5 on the right and 20 on 
the left.  An exceptional pattern of hearing impairment was 
not shown.  Speech recognition scores were reported as 100 
percent on the right and 92 percent on the left.  

Based on the examination findings, the Veteran has level I 
hearing in the left ear.  The paired organ rule is not for 
application, and the nonservice-connected ear is assigned a 
Roman numeral designation of I.  See 38 C.F.R. §§ 3.383, 
4.85(f).  This corresponds to a zero percent rating under 
Diagnostic Code 6100.  

On VA examination in July 2009, the Veteran reported 
difficulty hearing or understanding quiet conversation at 
home, difficulty with speech at a distance and in background 
noise, and difficulty hearing and understanding women in his 
office.  Both ear canals were reportedly occluded with 
cerumen which was cleared prior to testing.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
10
15
20
LEFT
10
10
10
5
10

Puretone threshold average was 20 on the right and 9 on the 
left.  An exceptional pattern of hearing impairment was not 
shown.  Speech recognition scores were reported as 100 
percent on the right and 76 percent on the left.  

Based on the examination findings, the Veteran has level III 
hearing in the left ear. This, combined with a Roman numeral 
I for the nonservice-connected right ear corresponds to a 
zero percent evaluation.  

The Board observes that the Veteran now meets the criteria 
for a hearing loss disability on the right based on a 
puretone threshold of 45 at 500 Hertz.  See 38 C.F.R. 
§ 3.385.  If the Veteran wishes to reopen his claim of 
entitlement to service connection for right ear hearing loss, 
he should advise VA.  The Board acknowledges that 
consideration of both ears as service-connected versus one 
ear could potentially change the evaluation.  Based on the 
examination findings, however, even if the right ear was 
service-connected, it would still be assigned a Roman numeral 
I.  Either way, the Veteran's hearing loss remains 
noncompensable and the Board does not find any basis for 
deferring the issue currently on appeal.  

The Board has considered the Veteran's complaints of 
difficulty hearing.  The July 2009 examiner, however, 
remarked that the Veteran denied his hearing impairment 
results in loss of the ability to perform usual occupational 
or daily activities.  The Veteran does not wear hearing aids, 
and objective evidence does not show that his disability 
picture results in occupational impairment beyond that 
contemplated in the rating schedule.  The question of 
referral for an extra-schedular evaluation will be discussed 
in further detail below.  

Right hip degenerative joint disease

In a rating decision dated in February 2007, the RO granted 
service connection for right hip degenerative joint disease 
and assigned a noncompensable evaluation under Diagnostic 
Codes 5252-5010.

In his notice of disagreement and Form 9, the Veteran 
reported that this condition causes daily pain, prevents him 
from sleeping or laying on his right side for any extended 
period of time, and causes him to tire easily and limp.  

As noted, degenerative arthritis is rated based on limitation 
of motion.  For VA purposes, normal range of motion of the 
hip is from 0 to 125 degrees of flexion and 0 to 45 degrees 
of abduction.  38 C.F.R. § 4.71, Plate II.  

Extension of the thigh limited to 5 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  

Limitation of flexion of the thigh is evaluated as follows: 
limited to 45 degrees (10 percent); limited to 30 degrees (20 
percent); limited to 20 degrees (30 percent); limited to 10 
degrees (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5252.

Impairment of the thigh is evaluated as follows: limitation 
of rotation of, cannot toe-out more than 15 degrees (10 
percent); limitation of adduction of, cannot cross legs (10 
percent); and limitation of abduction of, motion lost beyond 
10 degrees (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5253.  

On VA examination in October 2006, the Veteran reported 
extreme discomfort when laying on the right side and limited 
mobility.  On examination of the right hip, there were no 
signs of edema, effusion, weakness, tenderness, redness, 
heat, abnormal movement or guarding of movement.  Range of 
motion was flexion to 125 degrees; extension to 30 degrees; 
adduction to 25 degrees; abduction to 45 degrees; external 
rotation to 60 degrees; and internal rotation to 40 degrees.  
Joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  X-rays of the right hip showed degenerative 
arthritic changes.  

On VA examination in June 2009, the Veteran reported 
stiffness and frequent flare-ups.  Gait was within normal 
limits and the Veteran did not require any type of assistive 
device for ambulation.  Examination of the right hip showed 
no signs of edema, instability, abnormal movement, effusion, 
weakness, tenderness, redness, heat, deformity, malalignment, 
drainage, subluxation, or guarding of movement.  Range of 
motion of the right hip was flexion to 125 degrees; extension 
to 30 degrees; adduction to 25 degrees; abduction to 45 
degrees; external rotation to 60 degrees; and internal 
rotation to 40 degrees.  There was no additional limitation 
of motion after repetitive use.  

On review, the Veteran's range of motion of the right hip was 
reported as full on both VA examinations.  The criteria for a 
compensable evaluation are not met under any of the 
applicable codes described above.  The Board acknowledges the 
Veteran's reports of pain and decreased ability to walk, run, 
and exercise.  Objective findings, however, do not support a 
compensable evaluation based on functional impairment due to 
pain on motion or other factors.  See DeLuca v. Brown, supra.

The Board has also considered whether a compensable 
evaluation is warranted under Diagnostic Code 5250 (hip 
ankylosis), Diagnostic Code 5254 (hip, flail joint), and 
Diagnostic Code 5255 (impairment of the femur).  There is no 
evidence of ankylosis, flail joint, or femur impairment and 
these codes are not for application.  

Hypertension

In February 2007, the RO granted service connection for 
hypertension and assigned a noncompensable evaluation under 
Diagnostic Code 7101.  

In his notice of disagreement and Form 9, the Veteran argued 
that October 2006 examination was incorrect in noting that he 
was not receiving current treatment.  He stated that he has 
been on medication since February 2001, and he believes that 
the only reason his hypertension is under control is due to 
the medication.  

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is evaluated as follows: diastolic 
pressure predominantly 130 or more (60 percent); diastolic 
pressure predominantly 120 or more (40 percent); diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more (20 percent); and diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control 
(10 percent).  38 C.F.R. § 4.104, Diagnostic Code 7101.

Service treatment records show a confirmed diagnosis of 
hypertension and indicate the Veteran was on Lisinopril.  

On VA examination in October 2006, the Veteran's blood 
pressure was reported as 130/76, 130/76, and 130/78.  Day 2 
reading was 130/86 and day 3 reading was 135/79.  The 
diagnosis was hypertension.  There were no findings of 
hypertensive heart disease.  

On VA examination in June 2009, the Veteran reported 
continued treatment for hypertension and that he was taking 
Lisinopril with good response.  Blood pressure was reported 
as 138/88, 138/88, and 142/94.  Diagnosis remained 
hypertension.  There was no evidence of hypertensive heart 
disease.  

Here, the Veteran has continuously been on hypertension 
medication.  Despite the absence of blood pressure readings 
showing systolic pressure of 160 or more, or diastolic 
pressure of 100 or more, the Board cannot ascertain with 
certainty what his blood pressure would be without the 
medication.  Accordingly, and after resolving all doubt in 
the Veteran's favor, a 10 percent initial evaluation is 
assigned in view of the continuous blood pressure medication.  
To that extent only, the appeal is granted

Staged, extra-schedular, and total ratings

Regarding the Veteran's claims for increase decided herein, 
the Board has reviewed the evidence of record and does not 
find any basis for assigning staged ratings.  Rather, the 
Veteran's symptomatology has remained relatively consistent 
during the pendency of this appeal.  See Fenderson, supra.  

Additionally, the Board has considered 38 C.F.R. 
§ 3.321(b)(1) for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  On review, objective 
evidence does not show that the listed disabilities require 
frequent hospitalization or cause a marked interference with 
employment beyond that contemplated in the schedular 
standards. Thus, the Board finds that referral for 
extraschedular consideration is not warranted.   Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Finally, a request for a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU), whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but is rather part of the adjudication of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during 
the appeal of a rating for a disability, it is part of the 
claim for benefits for the underlying disability.  Id at 454.  
In the present case, however, the Veteran has not in any way 
suggested that his disabilities, either individually or 
collectively, preclude him from substantially gainful 
employment.  Therefore, no further consideration of this 
matter is needed.


ORDER

Entitlement to an initial evaluation greater than 10 percent 
for right ankle degenerative joint disease is denied.  

Entitlement to an initial evaluation greater than 10 percent 
for left ankle degenerative joint disease is denied.  

Entitlement to an initial evaluation greater than 10 percent 
for right knee degenerative joint disease is denied.  

Entitlement to an initial evaluation greater than 10 percent 
for left knee degenerative joint disease is denied.  

Entitlement to an initial compensable evaluation for right 
calcaneal spur and plantar fasciitis is denied.

Entitlement to an initial compensable evaluation for left 
calcaneal spur and plantar fasciitis is denied.  

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.  

Entitlement to an initial compensable evaluation for right 
hip degenerative joint disease is denied.  

Entitlement to an initial 10 percent evaluation for 
hypertension is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

In March 2006, the Veteran submitted a claim of entitlement 
to service connection for a left arm condition.  At the 
October 2006 VA examination, the Veteran clarified that he 
was suffering from a pinched nerve.  The Veteran disagreed 
with the denial of service connection for a pinched nerve, 
left arm and perfected an appeal of this issue.  

In his notice of disagreement and Form 9, the Veteran 
requested that he be granted service connection since this 
condition occurred during his active service.  

Service treatment records show that the Veteran was seen in 
August 2004 with complaints of left arm numbness.  The 
assessment was numbness (hypesthesia) with activity.  X-rays 
were ordered to rule out any cervical abnormalities.  Records 
dated in October 2004 indicate that x-rays of the cervical 
spine showed mild to moderate degenerative changes.  It was 
noted that the Veteran was without pain and had only 
occasional paresthesias.  There was no muscle weakness in the 
upper extremities.  

On VA examination in October 2006, the Veteran reported the 
condition occurred when running and there was a tingling 
sensation in the hand.  The parts involved were the upper 
arm, lower arm, and hand.  On neurological examination, motor 
and sensory functions of the upper extremities were within 
normal limits.  Regarding the left arm condition, the 
examiner provided a diagnosis of arthritis.  This was 
subsequently clarified as degenerative joint disease of the 
left elbow based on x-ray findings.  The examiner did not 
indicate whether this diagnosis encompassed the complaints 
related to a pinched nerve of the left arm.  

On review, it is unclear whether the Veteran currently has a 
diagnosed disability manifested by left arm numbness/tingling 
that is related to service or a service-connected disability.  

In this regard, the Board notes that the Veteran is currently 
service-connected for degenerative disc and joint disease of 
the cervical spine and that pursuant to the rating schedule, 
associated neurologic abnormalities are to be separately 
evaluated.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  

Additionally, the Board observes that the Veteran served in 
Kuwait from February 2003 to August 2003 and is a Persian 
Gulf veteran.  See 38 C.F.R. § 3.317(d).  Service connection 
can be established for a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A 
"qualifying chronic disability" includes an undiagnosed 
illness.  Signs or symptoms which may be manifestations of 
undiagnosed illness include neurologic signs or symptoms.  
38 C.F.R. § 3.317(a)(2), (b).  

Given the Veteran's complaints and the absence of competent 
evidence sufficient to decide the claim, the Board finds that 
additional medical examination is needed.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination to determine the nature 
and etiology of his claimed pinched 
nerve of the left arm.  All necessary 
diagnostic tests, if any, should be 
completed. The claims file should be 
provided to the examiner for review, 
and the examiner should note that it 
has been reviewed.

The examiner is requested to state 
whether the Veteran's complaints of 
left arm numbness/tingling are 
attributable to a known clinical 
diagnosis or to a disease process other 
than a known clinical diagnosis.  If 
the examiner cannot identify a known 
disease or disability which causes 
these symptoms, the examiner should so 
state.  The examiner should clarify 
whether the symptoms in question are 
chronic in nature (e.g., present for 6 
months or more).

If the Veteran's left arm complaints 
are attributable to a known clinical 
diagnosis, the examiner should render 
an opinion as to whether such 
disability at least as likely as not 
(e.g., a 50 percent or greater 
probability) is: (1) etiologically 
related to active military service or 
events therein; or (2) caused or 
permanently worsened beyond natural 
progression as due to the service-
connected cervical spine disability.

The examiner should provide a complete 
rationale for any opinions expressed.  

2.	After the development requested has 
been completed, the AMC/RO should 
review the examination report to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the 
AMC/RO must return the report to the 
examiner for completion.
 
3.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for a pinched nerve, 
left arm.  All applicable theories, laws 
and regulations should be considered, 
including 38 C.F.R. § 3.310.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


